OFFICE   OF THE   ATTORNEY     GENERAL     OF   TEXAS

                                     AUSTIN

$Z=--




        Xionomble Yolur Cuem
        Cz4slaal Mstrlot Attorney
        weat berrord , TIXM
        bar   sir;




                  Your re~ueat for
        rully considorod by this 60
        quest RI rollowr :




                                                a been don8 bore,
                                                otloe,    I Iua@ nnt-




              plra er guilty,    la o~inal     QWI       end oh*g-
              ing 15% or the be       foow6ing 1st or tk     trial
              ree.   Is this a log I tlrnate charge, and  if ho    18
              entltled to a oomission on fines oolleotod,
              what would bo hio ooniroioll,     and whet wapld
              be hia trial re0 ln a plea 0r &lty,        in orlm-
              ha1 aaser?
      “(3)
            Qo you think tho mrriago ress oollootod
      by. the Juetloo or tho Peaoo would be the ream
      or the 0rrim     xould they have to be eooounted
      for am other teoa’la
            This departctent has r)poaWlly held that Commiaalon-
lr8’ Courta   are mlthout authority to allow eOtmty and dla-
trlot  4ttorne 8 to employ lhnogrnphsra~ wo hare llkswiss
repeatedly l-u! od that Co~Ioalonor8~   CbUrts  arm authorized
to allow oouuty and dlatrlot ettoraoym to 8ppolnt olerka
under  the prorl~l~ns  or btlolo    3902, V. A. a. 8. see opin-
lonmNos. O-1874,04930 4ua o-2026 or this de~rtment
 oopiea of whloh are snolowd hbrmlth for year laforma~lan.
Crlmlml di8trlot attorneya~ are oounty offloera 8x16wa undor-
rrtand rr0m your letter thab you are on the salary system
and that you are paid from ths Of’floOre’ Salary Pund of your
00unty.
           Seotion 4 of Article 39120,V. A. C. 8. applloable
to all oountlea in this Stat0 oontalnlng     a po    at ion 0r lea8
than one hundred and hlnoty thousand (190,000 p”zinhabitanta
aooordfng to the last prooeding yadoral Ceneur
tho oraation oi en ROffioor81 Salary Fund* of :gdmr;%:i;:
Thls reotlan further prOrid     that  8UOhfund ii to be held
and dA8bur8& for the purpo8e of paylog the alarlea         or Orri-
cora 8nd tho #dirlsr   of deputloa, .4S8:8t4lltS  CUX&
OrriOe8   who are arawlng a salary, iron said rm4 an   WPpg
the authorized aspenoo8 or erri      of aooh orfloers.     Arti-
ale 3902, V. A. C. S,, authorlsoa    tho Conmlsslonars~ Court
to allow suoh orflosrs to appoint dsputleis, WtSiStant8      and
        and 8ota out the method of authorization cad appolnt-
%P
           In tumwr to your rlrrt que8tJ.on it la our opinion
that the CJommlsrionen,~ Court of Parker County has authority
to lllaw you to appoint 4 ahrk     under   the pawvi8fon8 or
Artiole 3902    0. A. C. S., and pay mid olerk out or the
Orrioeref Sai4z-y  Fund or your aouDty,    regmilss8  of the
amount or reea aollooted by you.       Howover, the Oommlsal~er8~
Court is without authority   to alla* you to appofaf a steno-
mwhor.
           The population of Parlcor %unty, TOI48, aaoording
to the last preeedlng Fsdaxal Ca~soll of 1940, is 20,482 ln-
habitants.
ISonorablo   Bolaa Queaa~ Pa80 3


              Atii0ie 1052,f8xn0o~r Aahotated T0x88 uodo of
Orlmlnal     Proooduro; Fowl8 a6 follow
             *Three Dollam shall Da paid by the
      county to the County Juclgo, or Yuagb of:;:
      the Court at Law, and mo Dollars am rirw
      oats 8Jml.l bo paid br tho oounty to the Ju8-
      tioa   at the Peaoo, ror e44h ariminal aotlon
      tried and finally dlspaed of barore him.
      Provldod, howavor, that in all oouutilor h&r-
      lng 8 popolatlon of 20 000 or 1088, tho Jur-
      tioo 0r the Pea00 8h4li noolvo a trial to0
      of Threo DOllar8. Suoh Judgo or Justloo
       &all prenent to tho Wdaaione~”           OotW of
      hi8 county at a reguku      torm thereof,   a wrlt-
      ten aooount 8 oolfying eaoh orlmlnal aotlon
      in whsoohhe 0! aim muoh rO0, 00ttirm         w
      mob Sub&o 0r’Juatlm      to   bs oarnot    4nd filed
      with the County clerk.      The Wamiesiouersl
      aaurt shall approve eueh aoaoant ror suoh
      amunt aa they find to be aorreot, and ardor
      a draft to be issued upon the Sounty Trsa8-
      umr in favor or suoh Judge or Justioe iOr
      the aniouut so approved. Provided the Com-
      mi88:0ner8'   a0ut  8hu     not    y 4ny aooofnit
      m trial So08 in any 08n trr ld and in whlsh
      au aequitbal ir ha6 nnloar tho St&to of Ton8
      -8 repreaontod in the trial       or mid oatme bl)
      the aounty Attorney, or biiraarietant,Orlm-
      inal Di8trlot Attorne or hlr a8aiatsnt,and
       the oortitioate Of                   i8 4ht4Ob4d
       60 84id 4OO#Mt OOTtiffinc: t0 t 0 faOt that
       uid mmo’ vaa trl8d, and tho State of Terkr
      ms reprooentetl, and that in his jud
       then ~48 eufrloiont    srldonao   in ml rnc04~80
       to d@aMd a trial or mm.’
          Art1010 951, Voraoa*8 Amkotet4d Ton8 uoda oi
criminal Proaodum, reads 4m io11owrr~
            “The 8her&ft, or oth+rdor+04f,
      a Jtmtloo or the pe*o* or his olere,
      leot8 money for the &ate or oouuty,
      Jury rems, under any provblon    ol thle Code,
      &ml1 be entitled to retain riv8 per oent
      tberoor when oolleoted.”
Eouonbls     Holan Queeu, Pad8 4


           This departmentha8 repeatedlyrulsd that a Jurtloe
of the Peaoe ir not mtltled to ntaln fire per oont emuaIr-
8IoB oiltine8 oolleotod.    o oplnloatNo. 0-1162 of thi8 do-
pnrtmogd a oopy 6f'whloh 5"a euolosed heruelth for your
lnformatlon.
          &I an8wer to your raoond question It I8 the opinion
of this dspartmentr
           1. rfUStiO08 Of the PetlOOOf :;ouT OOUllt are not
urthorirrd  by law to oharge a trial fee of #3.00 3IIorimlnal
aa888.   $2.50 18~the trial fee provided by ArtIDle 1052,
Y. A. C. C. P., ror JustlOo   of the Pea00 of Parker Gounty,
a oouaty hatin< a population of ~;ore than 20,.000 InhabItanta
aeeording to the last preoedi~ Federal &nsus or 1940.
          2. The Justloe.. of the Pctaoe I8 not entitled    to
shy oo3~I3slona oh fj.nee or trial fees colleoted.
             Fs quote frosi*rtiole3891, Yerncuto Amoteted     Texas
GiVu    8tIAtUte8, (LB fO11ow8;

             =. . . .
              "The oonpeneation, lirmitatioll8 and MuIIu~~~
        herein fixed &ill ll8o apply to all less and
       :oonpeneatIons what8o8rer 00118oted by raid ofPi-
        oers in their offloial   .oapaoI$p, w!.ather aooount-
        ahle as fees of offloe undo? the premht law,
        end any law, gsnsral or speoIal      to the oontrcry
        lo hereby expressly repealed.     *he only %Iud and
        oharaoter ol' ompensatloa exempt     from the provi-
        8iOM   Oi this f&t Shall   be zSrald8 l"3OSiVed w
        zherirro for a~prehensfoa or orIminal8 or fugI-
        tIves rrom ju3tIce and for tho recovery of stolen
        property, and rxmeys rooelved by Countr JtaQea
        and Justioos or the Peaoe for psrformtnq rarrhige
        oer9mnles, \:Cich s'umehall not be uooouutable for
        and not required to bo re-;ortadRS foea or oi‘fioel"
          In EUISWOTto qour thI.rd pucstilou It Ia our opInioo
at  mrritqa f~os colleoted by the Justice of the i'uaoe nay
k rete.ia& by him idltbut aooountily: for mne cc fec3 Of OffiOe+
                                          Very t2ul.y youra